DETAILED ACTION
	This office action is in response to the amendment filed on 02/15/2022. Claims 1-5, 7 and 9 are amended. Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments regarding 35 U.S.C. § 101 nonstatutory double patenting rejection filed on 02/15/2022 have been fully considered but they are not persuasive. Examiner's response to the presented arguments follows below.

Summary of Arguments
Argument 1:
Claims 1-9 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent Application No. 16/559,788 ("the '788 Application"). (OA at 4.) While Applicant respectfully disagrees that claims 1-9 of the present application are obvious over claims 1-9 of the '788 Application, Applicant may be amenable to filing a terminal disclaimer, if necessary, when the present claims are indicated as otherwise allowable and/or claims 1-9 are actually rejected on the ground of non-statutory obviousness-type double patenting. It is respectfully noted that amendments to the claims, such as those contained herein may obviate the double patenting rejection, and the Applicant respectfully requests that the double patenting rejection be reconsidered in view of the present amendments.

Examiner’s Response
	As to argument A regarding claims 1-9, Examiner respectfully disagrees for the following reasons. 
	Applicant asserts that the newly amended claims overcome 35 U.S.C. § 101 nonstatutory double patenting rejection. However, the claims currently amended are broader and therefore 35 U.S.C. § 101 nonstatutory double patenting rejection would still apply.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. patent Application No. 16/559,788. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent application No. 16/559,788.
Instant Application 17/193,409
U.S. patent application 16/559,788
Claim 1: A method 
Claim 1: A method for coding unit partitioning in a video encoder, the method comprising: performing intra-prediction on a plurality of coding units (CUs) in a non-overlapping region to determine an intra-prediction coding cost and a prediction unit (PU) partition type for each of the plurality of CUs in the non-overlapping region
storing the intra-prediction coding cost and the PU partition type for the plurality of CUs;
storing the intra-prediction coding cost and the PU partition type for the plurality of CUs selecting a coding unit structure for the non-overlapping region using the intra-prediction coding cost and the PU partition type 

performing inter-prediction on the plurality of CUs to determine an inter-prediction coding cost for each of the CUs in the plurality of CUs;
performing inter-prediction on the plurality of CUs to determine an inter-prediction coding cost for each of the CUs in the plurality of CUs
and performing CU partition selection on the plurality of CUs based on the stored intra- prediction coding cost and PU partition type for each of the plurality of CUs and based on the inter-prediction coding cost for each of the plurality of CUs to determine a CU partition
and performing CU partition selection on the plurality of CUs based on the stored intra- prediction coding cost and PU partition type for each of the plurality of CUs and based on the inter-prediction coding cost for each of the plurality of CUs to determine a CU partitioning for encoding the non-overlapping region



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2011/0310976) herein after Wang ‘976 in view of Wang (US 2011/0051811) herein after Wang ‘811 and in further view Chen (US 2010/0086030).

	Regarding claim 1, Wang ‘976 discloses the following claim limitations: a method (Wang ‘976, paragraph 82 discloses video encoder 20 receives a video frame or slice to be coded.  The frame or slice may be divided into multiple video blocks (e.g., LCUs)… Intra prediction unit 46 may perform intra-predictive coding of a given received video block relative to one or more neighboring blocks in the same frame or slice as the block to be coded (i.e. neighboring blocks are intra-predicted) to provide spatially-based prediction values for encoding the block),
performing inter-prediction on the plurality of CUs to determine an inter-prediction coding cost for each of the CUs in the plurality of CUs (Wang ‘976, paragraph 88 discloses for each possible partition of an LCU into sub-CUs, and for each non-split CU under the LCU partition, motion estimation unit 42 may determine a cost associated with each inter prediction mode for the non-split CU). 
	Wang ‘976 does not explicitly disclose the following claim limitations: storing the intra-prediction coding cost and the PU partition type for the plurality of CUs and performing CU partition selection on the plurality of CUs based on the stored intra- prediction coding cost and PU partition type for each of the plurality of CUs and 
	However, in the same field of endeavor Wang ‘811 discloses more explicitly the following: storing the intra-prediction coding cost and the PU partition type for the plurality of CUs; (Wang ‘811, paragraph 48 and Fig. 5 element 501 discloses the resulting cost value of an intra-prediction performed on a video block may be stored on a buffer (memory).
	It would have been obvious to one with ordinary skill in the prior art at the time of invention to modify the teachings of Wang '976 with Wang ‘811 to create the partitioning method of Wang ‘976 with storing an intra-prediction cost of Wang ‘811.
	The reasoning being is to use the stored intra-prediction cost information where a comparison will be made with an inter-prediction cost to select the best prediction mode based on the comparison (Wang '811, paragraph 57).
	Wang '976 and Wang ‘811 do not explicitly disclose the following claim limitations: and performing CU partition selection on the plurality of CUs based on the stored intra- prediction coding cost and PU partition type for each of the plurality of CUs and 
	However, in the same field of endeavor Chen discloses more explicitly the following:
and performing CU partition selection on the plurality of CUs based on the stored intra- prediction coding cost and PU partition type for each of the plurality of CUs and (Chen in claim 22, paragraphs 162 and 167 discloses means for selecting the partitioning of the block based on the encoding cost analysis, wherein the encoding cost analysis includes an analysis of bit rate and distortion for intra- and inter-encoding of the partitions).
It would have been obvious to one with ordinary skill in the prior art at the time of invention to modify the teachings of Wang '976 and Wang ‘811 with Chen to create the system of Wang '976 and Wang ‘811 outlined above with the partitioning method of Chen.
The reasoning being is to select a partitioning method which will provide best rate distortion result (Chen, claim 22, paragraphs 162 and 167).

	With regard to claim 2, claim 2 lists all the same elements and features to claim 1 as outlined above. Therefore, the same rationale that was utilized in claim 1 applies equally as well to claim 2. In addition, Wang ‘811, paragraph 48 and Fig. 5 element 501 discloses the resulting cost value of an intra-prediction performed on a video block may be stored on a buffer (memory); in addition, paragraph 51 discloses If simplified intra-prediction is too slow, the inter-prediction may read the buffer before the intra-prediction results are complete.  To avoid this problem, the buffer may be checked as indicated at 503 to determine whether the simplified intra-prediction for that section is completed before the inter-prediction can begin for that section.

	Regarding claim 3, Wang '976, Wang ‘811 and Chen discloses the system of claim 2, wherein the one or more processors are further configured to: compare the inter-prediction coding cost to the intra-prediction coding cost to select a best prediction mode for the respective one of the plurality of CUs (Wang ‘976, paragraph 88 discloses for each possible partition of an LCU into sub-CUs, and for each non-split CU under the LCU partition, motion estimation unit 42 may determine a cost associated with each inter prediction mode for the non-split CU… Chen in claim 22, paragraphs 162 and 167 discloses means for selecting the partitioning of the block based on the encoding cost analysis, wherein the encoding cost analysis includes an analysis of bit rate and distortion for intra- and inter-encoding of the partitions).
	With regard to claim 4, claim 4 lists all the same elements and features to claim 1 as outlined above. Therefore, the same rationale that was utilized in claim 1 applies equally as well to claim 2. In addition, Wang ‘811, paragraph 48 and Fig. 5 element 501 discloses the resulting cost value of an intra-prediction performed on a video block may be stored on a buffer (memory); in addition, paragraph 51 discloses If simplified intra-prediction is too slow, the inter-prediction may read the buffer before the intra-prediction results are complete.  To avoid this problem, the buffer may be checked as indicated at 503 to determine whether the simplified intra-prediction for that section is completed before the inter-prediction can begin for that section.

Regarding claim 5, Wang '976, Wang ‘811 and Chen discloses the method of claim 1, wherein performing the CU partition selection includes: performing prediction mode selection on each of the plurality of CUs based on the stored intra-prediction coding cost for each of the plurality of CUs and CUs (Wang ‘976, paragraph 88 discloses for each possible partition of an LCU into sub-CUs, and for each non-split CU under the LCU partition, motion estimation unit 42 may determine a cost associated with each inter prediction mode for the non-split CU… Chen in claim 22, paragraphs 162 and 167 discloses means for selecting the partitioning of the block based on the encoding cost analysis, wherein the encoding cost analysis includes an analysis of bit rate and distortion for intra- and inter-encoding of the partitions).


 Regarding claim 6, Wang '976, Wang ‘811 and Chen discloses the method of claim 1, wherein determining an intra-prediction coding cost and a PU partition type for each of the plurality of CUs further comprises determining an intra- prediction mode for each PU of the PU partition type (Wang ‘976, paragraph 88 discloses for each possible partition of an LCU into sub-CUs, and for each non-split CU under the LCU partition, motion estimation unit 42 may determine a cost associated with each inter prediction mode for the non-split CU… Chen in claim 22, paragraphs 162 and 167 discloses means for selecting the partitioning of the block based on the encoding cost analysis, wherein the encoding cost analysis includes an analysis of bit rate and distortion for intra- and inter-encoding of the partitions).

Regarding claim 7, Wang '976, Wang ‘811 and Chen discloses the method of claim 1, further comprising: and a best PU partition type which includes selecting a coding unit structure for a largest coding unit using (Wang ‘976, paragraph 88 discloses for each possible partition of an LCU into sub-CUs, and for each non-split CU under the LCU partition, motion estimation unit 42 may determine a cost associated with each inter prediction mode for the non-split CU… Chen in claim 22, paragraphs 162 and 167 discloses means for selecting the partitioning of the block based on the encoding cost analysis, wherein the encoding cost analysis includes an analysis of bit rate and distortion for intra- and inter-encoding of the partitions).


	Regarding claim 8, Wang '976, Wang ‘811 and Chen discloses the method of claim 5, wherein performing the prediction mode selection includes: comparing the inter-prediction coding cost to the intra-prediction coding cost to select the best prediction mode for the respective one of the plurality of CUs (Wang ‘976, paragraph 88 discloses for each possible partition of an LCU into sub-CUs, and for each non-split CU under the LCU partition, motion estimation unit 42 may determine a cost associated with each inter prediction mode for the non-split CU… Chen in claim 22, paragraphs 162 and 167 discloses means for selecting the partitioning of the block based on the encoding cost analysis, wherein the encoding cost analysis includes an analysis of bit rate and distortion for intra- and inter-encoding of the partitions).

	Regarding claim 9, Wang '976, Wang ‘811 and Chen discloses the non-transitory computer readable medium of claim 4, wherein the instructions further comparing an inter-prediction coding cost for a respective one of the CUs to an intra-prediction coding cost for the respective one of the plurality of CUs to select (Wang ‘976, paragraph 88 discloses for each possible partition of an LCU into sub-CUs, and for each non-split CU under the LCU partition, motion estimation unit 42 may determine a cost associated with each inter prediction mode for the non-split CU… Chen in claim 22, paragraphs 162 and 167 discloses means for selecting the partitioning of the block based on the encoding cost analysis, wherein the encoding cost analysis includes an analysis of bit rate and distortion for intra- and inter-encoding of the partitions).[AltContent: rect]Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481